Citation Nr: 1753933	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, an informal conference was held before a Decision Review Officer (DRO) at the RO; a report (signed by the Veteran's representative) is in the record.  In November 2015 a videoconference hearing was held before the undersigned; a transcript is in the record.

The matter of the rating for post-traumatic headaches is addressed is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is action is required.


FINDINGS OF FACT

1.  In a June 2014 written statement, prior to the promulgation of a decision in the matter, the Veteran indicated he was withdrawing his appeal seeking service connection for TBI; there is no question of fact or law remaining for the Board to consider in the matter.

2.  On the record at the November 2015 videoconference hearing, prior to the promulgation of a decision in the matter, the Veteran's representative withdrew his appeal seeking service connection for any psychiatric disability; there is no question of fact or law remaining for the Board to consider in the matter.



CONCLUSION OF LAW

The criteria for withdrawal of substantive appeals are met with respect to the claims of service connection for TBI and for a psychiatric disability.  The Board has no further jurisdiction to consider an appeal regarding such claims.  38 U.S.C. §§ 7104, 7105(d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination on the matter on appeal.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

In June 2014 correspondence the Veteran stated that he wished to withdraw his appeal seeking service connection for TBI.  At the November 2015 videoconference hearing before the undersigned, the Veteran's representative confirmed on the record that the appeal seeking service connection for psychiatric disability was withdrawn.  In light of the foregoing, there is no allegation of error of fact or law remaining for the Board to consider as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matters.


ORDER

The appeals seeking service connection for TBI and a psychiatric disability are dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to the issue remaining on appeal.  At the November 2015 videoconference hearing the Veteran reported receiving treatment for headaches at the Little Rock VA Medical Center; at his request he was granted a 90 day abeyance period for the submission of treatment records.  That period of time has lapsed, and such records have not been received.  As his testimony indicates he receives ongoing VA treatment for the disability at issue, because records of the treatment are likely to contain pertinent information, and because VA treatment records are constructively of the record, the VA treatment records must be obtained.  

Furthermore, the Veteran's testimony indicates that his headache disability has increased in severity since he was last examined by VA in June 2014.  A contemporaneous examination to assess the disability is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of the evaluations and treatment the Veteran has received for headaches at the Little Rock VA hospital since January 2014.

2.  Thereafter, the AOJ should arrange for a neurological examination of the Veteran to ascertain the current severity of his service-connected headache disorder.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran the examiner should:

(a)  Note the frequency and duration of the service-connected headaches.
(b)  Describe in detail the nature and manifestations of the headaches, i.e. whether they are prostrating, prolonged, relieved by treatment (and if so the nature of the treatment).

(c)  Note the impact the headaches have on the Veteran's employment/employability and daily activities.  The examiner should ascertain the extent of time lost from work due to the headaches (in terms of days in the period of a years) and note any accommodations at work made for the headaches, and should comment whether the Veteran's accounts of the impact of the headaches on daily activity and occupational functioning are consistent with the clinical presentation of the disability.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record, and readjudicate this claim.  If the benefit sought is not granted, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


